                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             1:18-CR-140-MOC-WCM-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
CLAUDIE SCOTT EDWARDS,                 )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Emergency Motion for

Compassionate Release/Reduction of Sentence under 18 U.S.C. § 3582 and Pursuant to the First

Step Act. (Doc. No. 28). Defendant, an inmate at Edgefield FCI-D2 in Edgefield, South Carolina,

seeks a reduction of his sentence based on the COVID-19 pandemic. In support, he maintains that

he suffers from numerous medical conditions that have resulted in a compromised immune system.

Id.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” But before doing

so, they must at least ask the Bureau of Prisons to do so on their behalf and give the Bureau thirty

days to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr.

2, 2020). Here, Defendant has failed to assert or show that he provided the Bureau with thirty days

to evaluate his compassionate release request before filing his motion in this Court. Because

Defendant has not shown that he has exhausted available administrative remedies, the Court

declines to modify Defendant’s term of imprisonment at this time.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Emergency Motion for




      Case 1:18-cr-00140-MOC-WCM Document 29 Filed 05/08/20 Page 1 of 2
Compassionate Release/Reduction of Sentence under 18 U.S.C. § 3582 and Pursuant to the First

Step Act, (Doc. No. 28), is DENIED, without prejudice to Defendant to refile the motion showing

that he has exhausted his remedies with the BOP before bringing this motion.

                                         Signed: May 8, 2020




     Case 1:18-cr-00140-MOC-WCM Document 29 Filed 05/08/20 Page 2 of 2
